Kent, J., gave this opinion.
KeNT, J.,
dissenting. Assuming the law of the judge (and I do not dissent from it), I am hard pressed by the objection that there was no sufficient proof of delivery, to take the case out of the statute. It is plain, from the plaintiff’s own testimony, that the bargain was for a sale of the hay, and the price was twenty-five dollars a ton delivered by Dyer at Freeport depot.
But before it was to be hauled it was to be screwed, and the agreement was that the plaintiff was to do a part of this and the defendant a part. Libby was to have it screwed, to furnish a press, and Dyer was to furnish withes and binders.
All this was done; but is there in this sufficient evidence of a delivery of the property ? Must there not be such a delivery a vests property fully and beyond all liens ?
The marking of the bundles, without orders, by Libby’s men, is, at best, a very equivocal act: and would have been, even if it had been done by defendant himself.
A sale is incomplete when anything remains to be done by either party. Here, clearly, the hay, as part of the contract, was to be hauled to Freeport, and the plaintiff had a right to retain it until the price was paid. Is there anything from which a fair inference can be drawn that he intended to divest himself of all ownership in the hay ? all lien upon it for his pay, and to transfer the absolute title ?
Still less is there evidence of what the ruling required as to defendant. Did he, thereby, understand and assent and intend that *50the absolute title should at once vest in him, and he be at once liable to pay twenty-five dollars a ton at the barn, and before any hauling, and be left to pursue his remedy at law against Dyer for not hauling the hay, as an independent and distinct agreement.
Could it have been held, on attachment, as defendant’s while in the barn ? If burned up there before hauling, would it have been defendant’s loss ?
If the agreement had been, only, that Libby was to give, say, twenty dollars a ton for the hay in the barn and on the mow, and was to screw it there at his own expense, or take it away without screwing, as he thought best, and if he afterwards came by himself or servants and took the hay away, or screwed it there, I should have no doubt that it would have been a sufficient delivery or taking possession. But that -was not this bargain. The hay was to be delivered at another place, as part of the bargain. I grant that it might probably have been delivered at the time of bargain, so as to bind the bargain. But how can it be said, that where there is a contract for a sale of hay, which, by its terms, is not, and cannot be performed until it is hauled to another place, and the buyer is to do something in conjunction with the seller to prepare it for transportation, and does that thing, leaving it for the seller to haul it to the place of delivery agreed upon, that this is such a delivery as takes the case out of the statute.